Citation Nr: 0426149	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  93-10 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for erythema of the groin, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 1975 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO, in relevant part, denied an 
increased rating for erythema of the groin.  The veteran 
timely perfected an appeal of this determination to the 
Board.  

In August 1995, the Board remanded the appeal for further 
development.  The Board again remanded the appeal for further 
development in May 1997.  

As previously noted by the Board, there appears to be 
outstanding a claim of eligibility for vocational 
rehabilitation benefits.  The veteran's Chapter 31 folder has 
again not been furnished to the Board; thus, the Board is 
unable to comment on the status of this claim or otherwise 
take any action.  Once again, the Board directs the RO to 
take appropriate action on this claim, to include 
certification of this issue to the Board, along with the 
Chapter 31 folder(s), if in order.


FINDINGS OF FACT

1.  The veteran's erythema of the groin is manifested by 
itching, but not constant exudation or itching, extensive 
lesions, or marked disfigurement.  

2.  The veteran's erythema of the groin is manifested by a 
rash of the groin and upper thighs requiring topical 
treatment but not involving 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
erythema of the groin have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10 
(2003); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, although the Court noted that the statute 
and the regulation provide for pre-initial-AOJ adjudication 
notice, the Court also specifically recognized that, where, 
as in the case currently before the Board, that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim.  In an 
August 2001 letter, VA informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for an increased rating.  Additionally, 
the veteran was provided with a copy of the appealed December 
1993 rating decision, the August 1994 statement of the case, 
August 1995 and May 1997 Board remands, and December 1996, 
August 2000, April 2003 and January 2004 supplemental 
statements of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

The record also reflects that VA has made reasonable efforts 
to inform the veteran and his representative of the evidence 
he was responsible for submitting and what evidence VA would 
obtain on his behalf.  The August 2001 letter asked the 
veteran to identify all health care providers that have 
treated him for his service-connected erythema of the groin 
during the past year.  Additionally, the letter informed the 
veteran that VA would help obtain relevant records such as 
medical and employment records or records from other federal 
agencies, provided that the veteran adequately identifies 
them.  The letter also indicated that a VA medical 
examination was necessary and that the veteran should make 
every effort to appear for his appointment.  Lastly, the 
letter asked the veteran to inform VA of any additional 
information or evidence relevant to his appeal.  Thereafter, 
in April 2003 and January 2004 supplemental statements of the 
case, the RO re-adjudicated the veteran's claim.  

Additionally, in August 2002, VA revised the regulations 
pertaining to evaluating disabilities of the skin.  The Board 
notes that VA included the revised regulations in an April 
2003 supplemental statement of the case and provided the 
veteran and his representative with an opportunity to submit 
additional information or argument.  Therefore, the Board 
finds that VA has made reasonable efforts to inform the 
veteran and his representative of what is needed to 
adequately develop his claim with respect to the revised 
regulations.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  Given 
that the original rating decision and Board remands predated 
the enactment of the VCAA, the Board finds that any defect in 
the timing of the provision of notice was properly cured when 
the RO furnished the veteran the August 2001 letter, and 
subsequently re-adjudicated his claim in April 2003 and 
January 2004.  Hence, any defect with respect to the VCAA 
notice requirement was harmless error.

For the above reasons, the Board finds that the RO's notice 
in August 2001 substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of the VA and claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (pre-
adjudicatory notice and the content of the notice 
requirement, pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, VA examination reports, VA 
treatment notes and assertions made by the veteran in support 
of his claim.  The Board observes that all VA records 
relevant to the appeal have been secured.  Additionally, 
April 2002 and March 2003 letters informed the veteran of the 
consequences of failing to report for a VA examination.  The 
Board notes that these letters were not returned as 
undeliverable.  The veteran did not report to VA examinations 
scheduled for October 2002, February 2003 and March 2003, 
without providing VA with a reason or attempting to 
reschedule.  In this regard, the Board notes that VA's duty 
to assist the veteran is not a one-way street; the veteran 
also has an obligation to assist in the adjudication of his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard, supra.  

Factual Background

During a September 1995 VA examination, the veteran 
complained of an itchy rash in the inguinal fold areas since 
1976 that was worse in the evening, intensely pruritic, and 
has been treated with salves without much luck.  Examination 
revealed an inguinal fold bilaterally and erythematous, 
lichenified, slightly scaly dermatitis which definitely 
looked like areas of lichen simplex chronicus.  The diagnosis 
was lichen simplex chronicus.  Hydrocortisone cream 1 percent 
plus spectazole cream was prescribed.  Striae on both right 
and left thighs and inguinal areas were noted, and a 
secondary diagnosis of idiopathic striae was provided.  

During a June 1996 VA dermatological examination, the veteran 
related a history of erythrasma since 1976.  He had been 
treated periodically with topicals and since 1977 had been 
prescribed pills 8 to 10 times.  The red rash was in the 
inguinal folds and had never cleared.  The examiner noted 
that the veteran had first been treated with antifungals that 
did not work, and then with hydrocortisone cream one-percent, 
but that there was no entry regarding the use of antibiotics.  
Physical examination found both inguinal folds to be 
moderately erythematous with maceration of the inguinal folds 
and the borders of the rash to be very well defined.  The 
examiner noted that this was a superficial, slightly scaling 
infection.  The diagnosis was erythrasma confirmed with a 
Wood light which revealed the expected coral red 
fluorescence.

A January 1998 VA examination report provides a history of a 
rash of the groin since 1975 that was treated with topicals, 
which burned and did not improve his condition.  Physical 
examination showed erythema and lichenification of the groin 
and perianal area.  The diagnosis was chronic intertrigo, 
very pruritic with secondary lichenification.  

During a March 1999 VA dermatological examination, the 
veteran reported that he had suffered with a fungal infection 
of the groin since 1976.  The eruption was constantly itchy, 
tended to be red and peeling and, because of the itching and 
burning, ulcerated and oozed and bled with secondary crusting 
at times, staining his underwear.  He sweat a lot in the 
groin which increased the itch and, as a result, the itch was 
worse in any warm environment.  The itch was almost constant 
except in cool showers or environments.  He used talcum 
powder and anti-fungal cream about 2 or 3 times a day with no 
improvement.  He could not sit for longer than 90 minutes 
without going to the bathroom to cool it off with a cool 
shower.  He took about 3 showers daily.  The veteran stated 
that it was embarrassing because of the need to scratch and 
that he could not go in the ocean or pool because the salt 
and chlorine burned his skin.  He worked as a supervisor and 
had difficulty sitting for more than 90 minutes in a warm 
environment.  He cannot use the gym or go jogging for 
prolonged periods because of the sweating and itching.  The 
skin disease affected his personal and sexual life because of 
a repugnant appearance at times to his girlfriend.  He had no 
systemic manifestations but it affected him emotionally 
because he felt inept and embarrassed with his girlfriend.  

Physical examination showed no evidence of erythema, 
exfoliation, exudation, disfigurement, ulceration or 
crusting.  There was no foul odor or repugnant appearance.  
There was no evidence of a fungal infection.  There was 
thickened, lichenified plaque of the groin bilaterally.  The 
diagnosis was neurodermatitis of the groin.  The examiner 
reiterated that there was no evidence of fungal infection, 
exfoliation, exudation, or active lesions at this time other 
than the chronic lichenification secondary to chronic 
itching.  The examiner restated that there was no 
disfigurement, ulceration, crusting, repugnant appearance, 
foul odor or systemic manifestations, but that the veteran 
was emotionally disturbed by the constant itching and need to 
scratch which interferes with his daily activities and 
personal life.  

An August 1999 addendum to the March 1999 VA examination 
report reflects that the examiner reviewed the claims file 
and had no additional comment.  

VA medical records reveal that the veteran failed to report 
for VA examinations scheduled for October 2002, February 2003 
and March 2003.  

A March 2003 VA medical opinion based on a review of the 
record, including prior January 1998 and March 1999 VA 
examinations, reflected a diagnosis of chronic pruritic 
neurodermatitis of the groin.  The examiner reported that the 
itching was caused by a skin disorder and was constant and 
only cool water applications could soothe it.  The examiner 
noted that the March 1999 VA examination showed no evidence 
of exfoliation, exudation, disfigurement, ulceration or 
crusting but that there was evidence of lichenification 
secondary to chronic pruritus and scratching.  The examiner 
reported that there was no systemic manifestation but that 
the veteran was emotionally disturbed by the constant urge to 
scratch and itch.  The examiner stated that the skin disorder 
was not repugnant, but it interfered with the veteran's daily 
activities and personal life because of the constant itching 
and urge to scratch.  The examiner stated that the veteran 
complained of periods of oozing, bleeding and crusting 
secondary to scratching but that the clinical examination was 
negative.  

An April 2003 VA treatment note reflects complaints of rashes 
to the groin for the past 3 days.  

A September 2003 VA treatment note reflects complaints of 
rashes on the veteran's thighs for the past 3 to 4 months, 
and that he ran out of his medication.  There were small 
rashes over the upper thighs on the medial side of both 
thighs with no ulcerations or discharge from the lesions.  
The veteran was diagnosed with fungal dermatitis and given a 
refill of Clotrimazole topical ointment.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

The veteran's erythema of the groin is currently evaluated as 
10 percent disabling under Diagnostic Code 7806, 38 C.F.R. 
§ 4.118 (2003).

Effective August 30, 2002, regulations regarding the 
evaluation of skin disease were revised.  See 67 Fed. Reg. 
49,590-99 (2002).  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the veteran filed his claim in 
June 1992, the Board will consider the regulations in effect 
both prior to and since August 30, 2002.

Under the version of Diagnostic Code 7806 in effect prior to 
August 30, 2002, eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
evaluation; eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement warrants a 30 
percent evaluation; and eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area 
warrants a 10 percent evaluation.

The following evaluations are assignable under the current 
version of Diagnostic Code 7806, in effect since August 30, 
2002.  Dermatitis or eczema with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or requiring constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period warrants a 60 percent 
evaluation.  Dermatitis or eczema with 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected; or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected; or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period warrants a 10 
percent evaluation.  

A note following the rating criteria states that the 
disability can be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Note, Diagnostic Code 7806, 38 
C.F.R. § 4.118 (2003).  

The veteran contends, in essence, that his service-connected 
erythema of the groin itches constantly with resultant 
ulceration, oozing, bleeding and crusting.

At the outset, the Board acknowledges that the for the 
January 1998 and March 1999 VA examination reports, the old 
regulations for skin diseases must be applied, as theses 
examinations were completed prior to the August 30, 2002, 
regulation changes and thus, the new rating criteria may not 
be considered.  Thereafter, however, the Board observes that 
the veteran failed to report for numerous subsequently 
scheduled VA examinations without providing an explanation or 
attempting to reschedule.  In this regard, the Board observes 
that, when a claimant without good cause fails to report for 
an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2003).  The veteran's failure to cooperate with VA has made 
it impossible to obtain the evidence.  See 38 U.S.C.A. §§ 
5103A, 5107; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("[t]he duty to assist is not always a one-way street").  
However, as the veteran did report to the two earlier VA 
examinations, the Board will proceed with the veteran's claim 
based on the existing record.  

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the finding 
that the veteran's erythema of the groin warrants a 
disability rating in excess of 10 percent under either 
version of the regulations.  

With respect to the regulations in effect prior to August 30, 
2002, the Board finds that the record does not support the 
veteran's subjective complaints of constant itching.  In this 
regard, the Board observes that the record shows that the 
veteran's skin disability has been slightly scaly and 
superficial with lichenification secondary to chronic 
itching, but with no evidence of exfoliation, exudation, 
disfigurement, ulceration or crusting.  The Board points out 
that the most recent VA examination report of record, dated 
March 1999, revealed no evidence of a fungal infection or 
active lesions.  The Board acknowledges that the veteran has 
lichenification secondary to scratching and thus observes 
that his erythema of the groin, when active, is manifested by 
scratching.  Accordingly, the Board finds that the veteran's 
skin disability warrants a 10 percent evaluation under the 
old regulations.  The Board observes that the veteran's skin 
disability does not warrant a higher rating because his 
disability does not reflect eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  The 
Board also points out that, although the record suggests a 
systemic disorder; that is, a psychiatric disorder, this has 
not been linked to his skin disease.  

The Board acknowledges that the March 1999 VA examiner 
reported constant itching.  However, the Board observes that 
this report appears to merely reflect a recordation of 
historical information relayed by the veteran, rather than 
indicating a medical opinion relating the veteran's current 
erythema of the groin, particularly in light of the 
examiner's finding of no evidence of a fungal infection.  In 
this regard, the Board observes that a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's skin disability under the 
regulations in effect prior to August 30, 2002.  However, 
because the evidence does not show that the veteran has 
disfiguring scars of the head, face or neck, or burn scars, a 
rating greater 10 percent is not warranted under Diagnostic 
Code 7800 or 7801.  

With respect to the regulations in effect since August 30, 
2002, the Board observes that the veteran's skin disability 
is mainly limited to his groin area, with some spreading to 
the upper thighs.  Additionally, the Board observes that the 
record does not reflect the use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  
Accordingly, the Board finds that the veteran's erythema of 
the groin warrants a 10 percent evaluation under Diagnostic 
Code 7806 currently in effect.  The Board observes that the 
veteran's skin disability does not warrant a higher rating 
because his disability is not reflective of dermatitis or 
eczema with 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's skin disability under the 
regulations in effect since August 30, 2002.  However, the 
only evidence subsequent to the revision of the regulations 
is a single VA outpatient treatment notation noting the 
veteran's complaints, and this record does not contain such 
detail as to allow the Board to make any further assessment.  

The Board acknowledges the veteran's contentions that his 
erythema of the groin has worsened; however, the Board 
observes that the veteran, as a layperson, is not competent 
to offer an opinion regarding medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, the Board has considered whether the veteran's 
skin disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the veteran's 
erythema of the groin.

In light of the above, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for erythema of the groin.  The benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

 
ORDER

An increased rating for erythema of the groin is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



